05/05/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0039


                                      DA 21-0039
                                   _________________

 IN RE. THE MARRIAGE OF:
 DAVINA ATTAR-WILLIAMS,

             Petitioner and Appellant,
       and                                                            ORDER

 STEVEN THOMAS WILLIAMS,

             Respondent and Appellee.
                               _________________

       The record was filed for purposes of this appeal on March 2, 2021. The opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than June 2, 2021. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to Appellant Davina
Attar-Williams and to all counsel of record.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                     May 5 2021